Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: isolation sleeve engagement mechanism and driving mechanism in claim 1 and hydraulic driving mechanism in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 9, 11-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (USP 5,730,224) in view of Wilkin et al. (US 2014/0251628).
	With respect to claim 1, Williamson et al. disclose a lateral wellbore access system for moving an isolation sleeve (12) relative to a window (14) of a completion sleeve (16) to adjust access through the window, comprising: an actuator (70) having an isolation sleeve engagement mechanism (74/72) and a driving mechanism (see column 14 lines 26-47), the isolation sleeve engagement mechanism configured to engage with an isolation sleeve (via 44 and/or 30), the driving mechanism configured to longitudinally reciprocate the isolation sleeve relative to the isolation sleeve engagement mechanism (see column 7 lines 46-60, wherein the sleeve moves to the open position and the actuator is moved within the sleeve to move the sleeve to the closed position and thus the sleeve reciprocates relative to the engagement mechanism) within a bore of a completion sleeve to longitudinally move an isolation sleeve within the bore relative to a window of the completion sleeve to adjust a position of the isolation sleeve relative to the completion sleeve window for permitting or blocking access through the window into the bore (see column 7 lines 46-60).  
	With respect to claim 2, Williamson et al. disclose a completion sleeve (16) having a longitudinal axis, a bore, and a window (14) extending at least partially along the longitudinal axis to provide access to the bore.
With respect to claim 3, Williamson et al. disclose an isolation sleeve (12) positioned within the bore of the completion sleeve, the isolation sleeve being longitudinally movable within the bore to adjust an amount the position of the isolation sleeve relative to the completion sleeve window for permitting or blocking access through the window into the bore a first position (see column 7 lines 46-60), wherein the isolation sleeve occludes the window, and a second position, wherein the isolation sleeve is moved axially within the completion sleeve to expose the window (see column 7 lines 46-60).
With respect to claim 4, Williamson et al. disclose wherein the isolation sleeve comprise an upper seal (38) to sealingly engage the completion sleeve uphole of the window and a lower seal  (46) to sealingly engage the completion sleeve downhole of the window when the isolation sleeve blocks access through the window into the bore.

With respect to claim 9, Williamson et al. disclose wherein the driving mechanism comprises a hydraulic driving mechanism (see column 14 lines 39-57).
With respect to claim 11, Williamson et al. disclose mechanical, hydraulic, electromechanical, electrical, and electromagnetic actuators, but does not disclose pneumatic.  The Examiner hereby takes Official Notice that pneumatic actuators are well known types of actuators in the art and it would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted the types of actuators listed in Williamson with a pneumatic actuator for the predictable result of moving the isolation sleeve.
With respect to claim 12, Williamson et al. disclose wherein the actuator comprises an electromechanical actuator (see column 14 lines 39-57).
With respect to claim 13, Williamson et al. disclose wherein the isolation sleeve comprises an actuation profile (44/30).
With respect to claim 17, Williamson et al. disclose a method, comprising: providing a casing (20) that defines a casing exit (wherein 18 is) and has a secondary wellbore (18) extending from the casing exit; providing a completion sleeve (16) having a longitudinal axis, a bore, and a window (14) aligned with the casing exit, the window at least partially along the longitudinal axis to provide access to the bore; moving an isolation sleeve (12) axially within the completion sleeve to adjust a position of the isolation sleeve relative to the completion sleeve window for permitting or blocking .

	Allowable Subject Matter
5.	Claims 6-8, 10, 14-16, and 18-20 are allowed.

Response to Arguments
6.	Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. 
In the previous Office Action, the Examiner had indicated that a first clutch and second clutch coupled by the driving mechanism were allowable (see claim 6).  Applicant has amended claim 1 to include “a clutch”.  As noted above, it would have been obvious to one having ordinary skill in the art at the time of the invention to have included a clutch in order to prevent rotation.   Thus, independent claims 1 and 17 (and dependent claims thereof) remain rejected.
.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicole Coy/Primary Examiner, Art Unit 3672